United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, ELMIRA-CORNING
REGIONAL AIRPORT, Rochester, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
James A. Meserve, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-948
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2013 appellant, through her attorney, filed a timely appeal from a
February 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied in part her recurrence claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing July 30, 2012 causally related to her accepted February 23, 2012 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 2012 appellant, then a 46-year-old transportation security manager, filed
a traumatic injury claim alleging that she sustained back, left shoulder, left arm, head and neck
injuries when she slipped on ice and fell in the parking lot. Following the work injury, she
returned to work and performed light duty consisting of no pulling or lifting greater than five
pounds, and no prolonged standing or sitting. Appellant stopped work on July 30, 2012 pending
spinal surgery.
The record reflects that on February 24, 2012 a physician’s assistant noted that appellant
slipped on ice and landed on her shoulder and presented with complaints of cervical and left
shoulder pain. In a February 24, 2012 chart note, a nurse practitioner noted a history of a fall in
a parking lot and complaints of neck, shoulder, left arm and left knee pain. An assessment of
cervicalgia, shoulder and upper arm sprain/strain, and knee and leg sprain/strain was provided
along with a recommendation that appellant undergo multiple diagnostic testing to ensure that
the hardware in her cervical spine did not shift due to injury.2
In a May 1, 2012 report, Dr. Andrew Wensel, a neurosurgeon, noted the history of a fall
on February 23, 2012 and that appellant had immediate pain that extended up her neck, down her
neck, into her arms and down her legs, which has persisted. He noted that she continued to work
after the work injury and has taken a mild amount of pain medications since. Dr. Wensel noted
that appellant has significant paresthesias in her arms and legs and presented examination
findings. He noted that x-rays from the date of her accident revealed no significant disruption of
her C4 to C6 fusion posteriorly and no disruption of the instrumentation anteriorly. However, an
April 6, 2012 magnetic resonance imaging (MRI) scan revealed a new extruded fragment
adjacent to appellant’s C6-7 fusion. Dr. Wensel noted that this was a significant herniated disc
that was compressing the spinal cord. He stated that appellant has an acute herniated disc with
myelopathy on examination and by history. Cord is compressed and this was an acute onset of
symptoms immediately following her fall. Given appellant’s prior surgeries, Dr. Wensel
recommended decompression fusion from C4 to C7.
On July 30, 2012 a nurse practitioner noted that appellant was temporarily off work.
In an August 7, 2012 report, Dr. Wensel noted that appellant was out of work since
July 30, 2012 and had continued neck radiation to left shoulder to left arm to fourth and fifth
fingers. He indicated that range of motion in neck was severely limited with positive Spurling’s
and Hoffman’s testing and reduced finger tapping speed and dexterity. An assessment of
myelopathy from herniation of C6-7 disc (adjacent level to prior operated level that was required
for treating her initial injury) was provided. Dr. Wensel indicated that surgery was needed and
that appellant’s examination and her pain were worsening.
On August 13, 2012 Dr. Wensel stated that appellant has cervical myelopathy and
requires cervical surgery as soon as possible. He noted that she has absent reflexes and could not
work prior to surgery and for approximately four to five months after surgery.
2

This chart note was co-signed by a physician with an illegible signature.

2

On August 28, 2012 OWCP formally adjudicated the claim as appellant’s medical bills
exceeded $1,500.00. It accepted the claim for sprain of left shoulder and upper arm and sprain of
left knee and leg. OWCP noted that appellant has extensive preexisting cervical spine conditions
for which she previously underwent surgery. It stated that the requested spinal surgery could not
be approved until her physicians provide sufficient explanation as to how the surgery and her
cervical disc herniation and cord compression were related to her work injury. Appellant was
directed to submit a medical report within 30 days which addressed the deficiencies in the
medical evidence.
In a September 4, 2012 report, Dr. Wensel stated that appellant immediately had severe
neck pain and symptoms in a radicular pattern after the February 2012 fall and that she started to
exhibit signs of myelopathy. He stated that the MRI scan revealed a new herniated disc that was
not present or the cause of her prior surgery. Dr. Wensel stated that this was a separate and
distinct injury from appellant’s previous cervical spine. He stated that the frank compression
neurostructure compressive problem with myelopathy resulted from the newly extruded disc
fragment at C6-7 which extended down ventral to the cord to the top of T1. Dr. Wensel noted
that the MRI scan report found acute findings of a hematoma as well as the disc extrusion, which
was evident relating directly to the fall. He stated that this was a new and distinct injury and that
appellant needs extension of her previous fusion to the adjacent level. Dr. Wensel indicated that
the adjacent level fusion was necessary because of the location of the disc herniation. He noted
that appellant has myelopathy and significant neck pain and surgery is necessary.
On September 11, 2012 appellant filed a claim for a recurrence of disability beginning
July 30, 2012. She stated that following her February 23, 2012 work injury she returned to work
with restrictions but the injury to her spine got worse. Appellant indicated that, due to working,
her spine swelled up, causing the herniating disc to pinch off the spinal cord and connecting
nerves, which caused numbness and tingling down the entire left side of her body with severe
myopathy. She indicated that no other injuries were sustained after she returned to work.
In a September 24, 2012 letter, OWCP requested Dr. Wensel to provide a clear diagnosis
of appellant’s current condition and provide a rationalized statement to explain whether this
diagnosis was related to the February 23, 2012 work injury. Dr. Wensel was also requested to
explain why she could not work since July 30, 2012 and whether her current total disability was
related to the February 23, 2012 work injury.
A copy of appellant’s February 24, 2012 emergency record as well as progress reports
dated March 19, April 16, May 24 and June 4, 2012 from Dr. Wensel were received. Dr. Wensel
diagnosed cervicalgia; sprain/strain unspecified site shoulder and upper arm; and sprain/strain of
unspecified site of knee and leg which he opined were causally related to the work-related injury.
Appellant filed claims for compensation (Form CA-7) for the period September 4, 2012
and continuing. In an October 1, 2012 statement, she indicated that the dates that she saw her
physicians.

3

By decision dated October 9, 2012, OWCP denied appellant’s claim for a recurrence of
disability beginning July 30, 2012 on the grounds that the medical evidence failed to establish
total disability due to the work injury.
On November 7, 2012 appellant requested that an OWCP hearing representative review
the written record. OWCP also received additional medical evidence.
In an October 18, 2012 report, Dr. Amanda Hagen, Board-certified in preventative
medicine, noted that appellant had two prior nonwork-related cervical fusions, noted the history
of injury and that appellant initially complained of neck pain, shoulder pain, left knee pain and
numbness of her left upper extremity. She stated that appellant was initially diagnosed with neck
strain/cervalgia and diagnostic testing revealed a cervical disc herniation and that the current
hardware was in place. Dr. Hagen referred to Dr. Wensel’s reports, in which he identified a new
cervical disc herniation at a different level from the one requiring surgery in 2010. She stated
that the factors that prevented the claimant from working as of July 30, 2012 were progressive
worsening of neck pain, progressive worsening of pain and weakness of her left upper extremity;
and stronger narcotic pain medications that were incompatible with working. Dr. Hagen noted
that the left arm weakness corresponded to a change in the nature of her diagnosis of cervical
disc herniation and cord compression.
An October 9, 2012 chart note from Dr. Wensel diagnosed cervicalgia; sprain and strain
shoulder and upper arm; and sprain and strain of knee and leg. He noted that appellant was not
working due to marked impairment and awaiting surgery for cervical fusion. Dr. Wensel opined,
based on the information he reviewed, that appellant’s conditions were work related.
Appellant continued to submit claims for compensation along with progress reports from
multiple providers about her conditions.
By decision dated February 8, 2013, an OWCP hearing representative affirmed the
October 9, 2012 decision as the medical evidence failed to establish a worsening of the injuryrelated condition when appellant stopped work on July 30, 2012. The hearing representative
found that further development of the record was required as to the issue of whether appellant’s
cervical disc herniation and need for surgery were causally related to the July 30, 2012 work
injury.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.3 If the disability results from new

3

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).

4

exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.4
For conditions not accepted by OWCP as being employment related, it is the claimant’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.5
ANALYSIS
OWCP accepted appellant’s claim for sprain of left shoulder and upper arm and sprain of
left knee and leg. Appellant returned to modified work following the February 23, 2012
employment injury. She claimed a recurrence of disability beginning July 30, 2012 and argued
that the disability was due to her accepted February 23, 2012 employment injury. The record
indicates that appellant is awaiting surgery from a new C6-7 herniation with myelopathy which
was found on an April 6, 2012 MRI scan. As previously noted, OWCP’s hearing representative
remanded the case to OWCP for further development on the issue of whether appellant’s cervical
disc herniation and need for surgery are causally related to the February 23, 2012 employment
injury. The issue on appeal is whether appellant has submitted sufficient medical evidence to
establish that her recurrence commencing July 30, 2012 was causally related to her accepted
February 23, 2012 employment injury. The Board finds that she has failed to meet her burden of
proof.
OWCP requested that Dr. Wensel explain why appellant could not work since July 30,
2012 and whether her current total disability was related to the February 23, 2012 work injury.
In numerous progress reports/chart notes, Dr. Wensel opined that appellant’s conditions of
cervicalgia; sprain/strain unspecified site shoulder and upper arm; and sprain/strain of
unspecified site of knee and leg were causally related to the work-related injury. However, he
did not address the cause of her disability commencing July 30, 2012 in relationship to the
conditions accepted by OWCP as related to the accepted injury.6 While Dr. Wensel indicated
that appellant was out of work since July 30, 2012 and noted her myelopathy from the C6-7
herniated disc was worsening and she was not working due to marked impairment and awaiting
surgery for cervical fusion, he offered no opinion or explanation as to whether her work stoppage
was due to a worsening of an injury-related condition. Thus, his reports are of diminished
probative value and insufficient to support her recurrence claim.
Dr. Hagen noted Dr. Wensel’s reports in which he referenced the new herniation at C6C7 with myelopathy and attributed appellant’s July 30, 2012 work stoppage to her progressive
4

Federal (FECA) Procedure Manual, id. at Chapter 2.1500.3 (May 1997), Donald T. Pippin, 54 ECAB
631 (2003).
5

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
6

The Board has held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of diminished probative value on the issue of causal relationship. J.M., 58 ECAB 303 (2007); Ellen L.
Noble, 55 ECAB 530 (2004).

5

worsening of neck pain, progressive worsening of pain and weakness of her left upper extremity;
and stronger narcotic pain medications which were incompatible with working. However,
OWCP has not accepted a neck condition. Dr. Hagen has not provided any explanation as to
how the worsening of appellant’s conditions were caused or aggravated by the accepted
employment injury. Rather, she appears to relate the worsening of appellant’s conditions and
work stoppage to the new herniation at C6-7. Thus, Dr. Hagen’s report is therefore of
diminished probative value and insufficient to support appellant’s claim that her recurrence of
disability commencing July 30, 2012 was causally related to her February 23, 2012 work injury.
On appeal appellant’s attorney contends that the medical evidence supports that there was
a change in appellant’s injury-related condition such that she was no longer able to continue in
her job. The record establishes that appellant returned to work and performed light duty with
restrictions on lifting and pulling no greater than five pounds and no prolonged standing or
sitting. She was subsequently diagnosed with a new herniation at C6-7. After the symptoms
from cervical myelopathy worsened, appellant stopped work. As previously noted, Dr. Wensel
and Dr. Hagen both appeared to relate appellant’s cervicalgia and work stoppage to the new
herniation at C6-7. This condition has not been accepted by OWCP, but OWCP’s hearing
representative remanded this aspect of the case on February 8, 2013 for further development as
to whether appellant’s cervical disc herniation was causally related to the accepted work injury.
This issue is not before the Board in the present appeal.
As there is no evidence that appellant’s accepted employment-related conditions
worsened, there is insufficient evidence that to establish a recurrence of disability due to the
accepted injury. It is her burden of proof to provide evidence from a qualified physician to
support the recurrence of total disability for any period of time. Appellant failed to submit
rationalized medical evidence establishing that her claimed recurrence of disability commencing
July 30, 2012 was causally related to the accepted employment injury and therefore has failed to
meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability on and after
July 30, 2012 causally related to her accepted February 23, 2012 employment injury.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 8, 2013 is affirmed.
Issued: August 28, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

